 Case: 1:19-cv-00992-TSB-KLL Doc #: 44 Filed: 12/10/20 Page: 1 of 5 PAGEID #: 475




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

J.H.,                                                         Case No. 1:19-cv-992
        Plaintiff,                                            Black, J.
                                                              Litkovitz, M.J.
        vs.

OHIO DEPT. OF JOB AND
FAMILY SERVICES, et al.,                                      REPORT AND
     Defendants.                                              RECOMMENDATION


I. Factual and procedural background

        Plaintiff J.H. brings this action against defendants the Ohio Department of Job and

Family Services (ODJFS) and its director and the Ohio Department of Medicaid (ODM) and its

director alleging that defendants violated Title II of the Americans with Disabilities Act, 42

U.S.C. § 12132, Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and Section 1983 of the

Civil Rights Act, 42 U.S.C. § 1983, and discriminated against him by failing to give deference to

his choice of communication for participating in administrative hearings regarding the

Supplemental Nutrition Assistance Program. (Doc. 11).

        This matter is before the Court on defendants’ motion to transfer venue (Doc. 25),

plaintiff’s memorandum in opposition (Doc. 31), and defendants’ reply memorandum (Doc. 34).

II. Motion to transfer venue (Doc. 25)

        Defendants move to transfer venue to the Eastern Division (Columbus) of this District

pursuant to 28 U.S.C. §§ 1391, 1404(b), and Local Rule 82.1, which provides that an action

against a defendant or defendants who reside in this District “shall be filed at the location of

Court that serves a county in which at least one defendant resides.” S.D. Ohio Civ. R. 82.1(c).

Defendants allege that ODJFS and ODM reside in Franklin County, Ohio, which is served by the

Eastern Division (Columbus) of this District. (Doc. 25, at PAGEID 315). Defendants further
 Case: 1:19-cv-00992-TSB-KLL Doc #: 44 Filed: 12/10/20 Page: 2 of 5 PAGEID #: 476




allege that venue for an official-capacity suit against a state official is where the official’s office

is located. (Id.) Defendants claim that the offices of defendants Hall and Corcoran are located in

Franklin County, Ohio. (Id.). Accordingly, defendants move the Court to transfer this case to

the Eastern Division (Columbus) of this District because all defendants reside in that division.

(Id., at PAGEID 316). In opposition, plaintiff argues that venue in the Western Division is

proper because a substantial part of the events giving rise to the cause of action occurred in the

Western Division and the 28 U.S.C. § 1404(a) factors weigh against transfer. (Doc. 31).

        Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. § 1404. The last clause of § 1404(a) limits a transfer of venue to those

districts or divisions in which the case might have been brought. See Zukowski v. Germain, No.

2:09-cv-662, 2010 WL 2540983, at *7 (S.D. Ohio June 18, 2010). This Court’s Local Rules

govern the location of court where actions must be filed. The Court must determine whether

venue is proper in the Cincinnati or Columbus location of this Court under the Local Rules

governing venue of actions within the Southern District. See S.D. Ohio Civ. R. 82.1 (“Venue of

Actions within the District”). Local Rule 82.1(c) requires that “if a defendant is a resident of the

Southern District of Ohio, . . . the action must be filed in the federal district court serving the

county of which the defendant is a resident.” GCG Austin, Ltd. v. City of Springboro, Ohio, 284

F. Supp. 2d 927, 930 (S.D. Ohio 2003). See also Ellis v. Centerville CJDR, LLC, No. 1:19-cv-

396, 2019 WL 3997420, at *1 (S.D. Ohio Aug. 23, 2019). However, “[i]f no defendant is a

resident of this district, an action shall be filed at the location of court embracing a county in




                                                   2
 Case: 1:19-cv-00992-TSB-KLL Doc #: 44 Filed: 12/10/20 Page: 3 of 5 PAGEID #: 477




which a substantial part of the events or omissions giving rise to the claim occurred. . . .” S.D.

Ohio Civ. R. 82.1(e).

       Plaintiff sued the directors of ODJFS and ODM in their official capacities. (Doc. 11).

“A public official sued in the officeholder’s official capacity resides in the judicial district where

the officeholder performs the official duties of the office.” Blue Water Imp., Inc. v. Stickrath,

No. 3:16-cv-02477, 2020 WL 1862643, at *1 (N.D. Ohio Apr. 14, 2020). See O’Neill v. Battisti,

472 F.2d 789, 791 (6th Cir. 1972). The residence of ODJFS, ODM, and their directors is in

Franklin County, Ohio. (Doc. 25, at PAGEID 315). All defendants in this case are therefore

residents of the Southern District of Ohio. (Doc. 25).

       Because all defendants are residents of the Southern District of Ohio, this action must “be

filed at the location of Court that serves a county in which at least one defendant resides.” S.D.

Ohio Civ. R. 82.1(c). No defendant resides in a county served by the Western Division of the

Court. See S.D. Ohio Civ. R. 82.1(b). As noted above, all defendants are residents of Franklin

County, Ohio, which is served by the Eastern (Columbus) location of the Court. S.D. Ohio Civ.

R. 82.1(b). Thus, this action is properly venued in the Eastern Division of this Court, at

Columbus, because all defendants reside in Franklin County and no defendant is a resident of a

county served by the Western Division.

       Plaintiff asserts that this case should remain in the Western Division of the Court because

a substantial part of the events giving rise to his claims occurred in Scioto County, and the

relevant factors weigh against transfer to the Eastern Division. (Doc. 31 at 3-4). However,

under the Local Rules of this Court, “if a defendant is a resident of the Southern District of Ohio,

as is the case herein, the action must [be] filed in the federal district court serving the county of

which the defendant is a resident.” GCG Austin, Ltd., 284 F. Supp. 2d at 930. When all of the



                                                   3
 Case: 1:19-cv-00992-TSB-KLL Doc #: 44 Filed: 12/10/20 Page: 4 of 5 PAGEID #: 478




defendants reside within the Southern District of Ohio, venue is governed by Local Rule 82.1(c)

and “the Court does not look to the location of the property at issue or to where a substantial part

of the events or omissions giving rise to the claim occurred” under Local Rule 82.1(e). Id. The

residence of the defendants is controlling, and only where the defendants do not reside within the

Southern District of Ohio may the Court consider the Local Rule 82.1(e) factors, such as where a

substantial part of the events or omissions giving rise to the claim occurred. Plaintiff has not

addressed the impact of the Local Rules on the venue issue in this case or cited any authority to

persuade the Court that the Local Rules do not govern in this instance.

          Therefore, it is recommended that this action be transferred to the Eastern Division, at

Columbus. See Svete v. Wunderlich, No. 2:07-cv-156, 2009 WL 3028995, at *6 (S.D. Ohio Sept.

16, 2009) (intradistrict transfer motion granted pursuant to S.D. Civ. R. 82.1(c) where no

defendant resided in a county served by the Eastern Division of the Court where the case was

filed).

                         IT IS THEREFORE RECOMMENDED THAT:

          Defendants’ motion to transfer venue (Doc. 25) be GRANTED and this matter be

transferred to the United States District Court for the Southern District of Ohio, Eastern Division,

at Columbus.



       12/9/2020
Date: ______________                                         _________________________
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge




                                                   4
 Case: 1:19-cv-00992-TSB-KLL Doc #: 44 Filed: 12/10/20 Page: 5 of 5 PAGEID #: 479




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

J.H.,                                                        Case No. 1:19-cv-992
        Plaintiff,                                           Black, J.
                                                             Litkovitz, M.J.
        vs.

OHIO DEPT. OF JOB AND
FAMILY SERVICES, et al.,
     Defendants.

                                             NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party=s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
